Citation Nr: 1339078	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been added to the record to reopen the claim as to whether the character of the appellant's discharge is a bar to VA benefits.  

2.  Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from September 1971 to February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a December 2008 rating decision, the RO determined that the appellant was not insane at the time he committed an offense that led to his discharge from service.  In a December 2008 administrative decision, the RO determined that the character of the appellant's discharge was a bar to VA benefits.  In that administrative decision, the RO also determined that the entire period of the appellant's service, from September 1971 to February 1976, is to be considered one period of service, rather than separate periods of from September 1971 to June 1973 and from June 1973 to February 1976.  The issue as it is listed on the title page of the instant document encompasses all of these determinations.  

The Board is aware that, in the December 2008 administrative decision, the RO stated that it was for the first time determining that the appellant was not eligible for health care and related benefits authorized under Chapter 17, Title 38 of the U.S. Code.  Whether the appellant is eligible for such health care and related benefits is part of the broader issue of whether the character of the appellant's discharge is a bar to VA benefits.  Prior to reaching that particular question, the Board must first address whether a relevant prior decision is final and, if so, whether it may be reopened.  

In May 2013, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of whether the character of the appellant's discharge is a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a decision stamped on its face as mailed in January 1978, the Board denied the appellant's appeal and determined that the character of the appellant's discharge was a bar to VA benefits.  

2.  Evidence added to the record since the January 1978 Board decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to determine whether the character of the appellant's discharge is a bar to VA benefits and raises a reasonable possibility of substantiating his claim that such discharge is not a bar to VA benefits.  


CONCLUSIONS OF LAW

1.  The January 1978 decision, in which the Board denied the appellant's appeal and determined that the character of his discharge is a bar to VA benefits, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2013)

2.  The criteria have been met for reopening a claim as to whether the character of the appellant's discharge is a bar to VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Also, in cases where an appellant testifies at a Board hearing, the Veterans Law Judge who chairs the hearing must fulfill two duties specified at 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the instant document, the only decision that the Board renders is the decision to reopen the claim as to whether the character of the appellant's discharge is a bar to VA benefits.  This decision is not unfavorable to the appellant.  Accordingly, assuming, without deciding, that any error was committed with respect to any of these duties, such error was harmless as to what is decided in this document.  Therefore, no further discussion of these duties is warranted at this time.  

In June 2008, the RO received the appellant's application for disability compensation benefits for a psychiatric disorder that he characterized as schizophrenia with personality disorder, depressive disorder.  

The Board had previously denied an appeal as to whether the character of the appellant's discharge is a bar to VA benefits.  Although he has not previously claimed entitlement to service connection for a psychiatric disorder, the previous determination that his discharge is a bar to VA benefits is a determination that bars entitlement to VA disability compensation benefits for a psychiatric disorder.  Thus, the issues properly before the Board at this time are those listed on the title page of the instant document.  In this document, the Board first determines that the prior relevant decision is final, then determines that the question of whether his discharge is a bar to VA benefits must be reopened, and then remands the matter for additional development.  Now the Board turns to the relevant facts and law necessary to these determinations.  

In March 1976, the RO in Louisville, Kentucky received a document from the appellant indicating that he had agreed to the request by the Kentucky Unemployment Insurance Agency for information from his former Federal Employing Agency in connection with his claim for unemployment compensation.  Following the appeal of an August 1976 administrative decision of that RO, the Board issued a decision in January 1978 in which it addressed the issue of whether the character of the appellant's discharge was a bar to VA benefits.  In that decision, the Board found as fact that the appellant was not insane at the time of the offense that was the basis for his discharge and concluded that as a matter of law his discharge was issued for willful and persistent misconduct and was a bar to VA benefits.  The Board also determined that the appellant's entire period of military service was to be considered as one period of service.  

Except as provided in 38 U.S.C.A. §  5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (West 2002).  All decisions of the Board will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100 (2013).  Absent specific exceptions, not present in this case, a Board decision is final on the dated stamped on the face of the decision.  Id.  The January 1978 Board decision is therefore final.  

The exception to not reopening a claim is that if new and material evidence is presented or secured with respect to such claim which has been disallowed, the Secretary of Veterans Affairs (Secretary) shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The language "must raise a reasonable possibility of substantiating the claim" means that VA must view reopening the claim in light of VA's duties to assist a claimant in developing evidence to substantiate a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  These duties include providing an examination and obtaining an expert opinion if certain elements are met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Associated with the claims file at the time of the January 1978 Board decision were service documents showing that the appellant had a duty status of AWOL beginning on April 18, 1975, with the duty status changed to dropped from unit rolls from May 17, 1975 to January 11, 1976.  Those records include the appellant's request for discharge for the good of the service and a recommendation for issuance of an Undesirable Discharge Certificate.  Also associated with the claims file at that time is the transcript of a June 1976 deposition of a Captain in the U.S. Army who was then Chief of Military Justice at Fort Knox.  The Captain testified that the appellant had been AWOL from April 18, 1975 to on or about January 12, 1976.  

Medical evidence associated with the claims file at the time of the January 1978 Board decision consisted of January 1976 service department reports of medical history and medical examination and a service department report of psychiatric evaluation certificate.  In the report of medical history, the appellant endorsed that he either then had, or previously had, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  He also reported that he had been treated for a mental condition from October to November 1975 at the University of Kentucky Medical Center.  A comment by a medical professional indicated that the appellant was presently receiving outpatient psychiatric treatment in Kentucky for an adjustment problem and that there were no medications.  The report of medical examination included that the appellant had a normal clinical psychiatric evaluation.  The report of psychiatric evaluation certificate included a statement that no evidence was found of underlying, previously unrecognized medically disqualifying emotional illness, and indicated that a diagnosis was not applicable.  

Also of record was the transcript of a July 1976 RO hearing documenting the appellant's testimony, without mention of any psychiatric diagnosis.  

Contemporaneous to or since the appellant filed his claim in June 2008, he submitted additional argument and evidence.  This includes a document indicating that a Minnesota Multiphasic Personality Inventory (MMPI) yielded a clinical picture of pseudoneurotic schizophrenia.  Also submitted is a discharge summary from an October - November 1975 admission to the University of Kentucky Medical Center with a final diagnosis of adjustment reaction to adult life as well as several pages of treatment notes from that admission.  Additionally, there is a June 1980 letter in which "G.C. Jr.," M.D., the Director of Inpatient Psychiatry at the University of Kentucky Medical Center, explained that the appellant reported drug abuse, marital discord, and depression, and that he went AWOL because he had not been accepted as a conscientious objector and because of his mother's poor health.  Finally, added to the record after the 1978 Board decision is a May 2007 letter in which "S.M.," M.D., a psychiatrist, stated that he had treated the appellant since September 2005 for schizoaffective disorder - bipolar type, with psychosis (paranoia), some features of posttraumatic stress disorder, and cannabis abuse.  Dr. S.M. stated that the appellant had related the circumstances of his military service to Dr. S.M. and Dr. S.M. commented on circumstances prior to when the appellant "uncharacteristically went AWOL."  Dr. S.M. also opined, in part, that the appellant should have received an honorable discharge under medical conditions.  

Discharge or dismissal from the Armed Forces for certain reasons and under conditions other than honorable, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.312(b) (2013).  Such reasons include an absence without authority from active duty for a continuous period of at least one hundred and eighty days if such person was discharged under conditions other than honorable unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.312(b) (2013).  A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d) (2013).  

Notwithstanding 38 U.S.C.A. § 5303(a), if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided (38 U.S.C. 5303(b)).  38 C.F.R. § 3.12(b) (2013).  

VA Regulation defines an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The phrase "due to disease" applies to all three circumstances provided in § 3.354(a).  See Zang v. Brown, 8 Vet. App. 246, 253 (1995).  

A determination as to whether an individual was insane at the time he committed an offense leading to his court-martial, discharge or resignation will be based on all the evidence procurable relating to the period involved.  38 C.F.R. § 3.354(b) (2013).  Furthermore, VA's determination as to whether an individual was insane must be based on application of the definition found at 38 C.F.R. § 3.354(a) and not such elements as whether the individual was able to discern the effects of his behavior and whether any disease placed his mental capacity beyond his control, or other definitions common to other areas of law.  Gardner v. Shinseki, 22 Vet. App. 415, 425 (2009).  

The letters from Dr. S.M. and Dr. G.C. as well as the discharge summary and treatment notes from the University of Kentucky Medical Center, were not of record at the time of the January 1978 Board decision and are not cumulative or redundant of evidence then of record.  This evidence relates to whether the appellant was insane at the time of the AWOL period that led to his discharge and therefore relates to a fact unestablished at the time of that January 1978 decision and raises a reasonable possibility of substantiating his claim that the character of his discharge is not a bar to VA benefits.  Because new and material evidence has been received, the Board must reopen the appellant's claim as to whether the character of his discharge is a bar to VA benefits.  


ORDER

New and material evidence having been submitted, the claim as to whether the character of the appellant's discharge is a bar to VA benefits is reopened, and to that extent only the appeal is granted.  


REMAND

A remand is necessary in this case so that the RO/AMC can conduct additional development necessary for adjudication of the issue before the Board.  

Here, the Board finds that consistent with VA's duties under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, expert evidence is required to adjudicate the appeal.  VA must obtain an expert opinion as to whether the appellant was insane at the time he committed the offense that led to his discharge.  An examination is necessary so that the examiner can interview the appellant in an effort to ensure that a complete picture of his psychiatric state at the time that he committed the offense is before the examiner.  

The claims file includes a Notice of Award of Supplemental Security Income from the Social Security Administration (SSA).  Under the facts of this case, the Board finds that VA must make all necessary efforts to obtain any medical and administrative documents from the SSA that are relevant to the appellant's psychiatric condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

It does not appear that all of the appellant's service personnel records are associated with the claims file.  Given the nature of the issue before the Board, his complete service personnel records must be obtained and associated with the claims file.  

Additionally, although Dr. S.M. has provided the May 2007 letter described above, there are no records of treatment of the appellant by Dr. S.M.  Such records are arguably relevant to the issue before the Board and therefore efforts must be made to obtain the records and associate them with the claims file.  

Now the Board turns to the question of whether the appellant's entire period of service is to be considered one period of service, and why additional development is needed with regard to that question.  

Statute provides that the term "discharge or release" includes the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18)(B) (West 2002).  

As specified at 38 C.F.R. § 3.13(a) (2013), a discharge to reenlist is a conditional discharge if it was issued during one of several periods, including the Vietnam era; prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect.  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service under the circumstances stated in 38 C.F.R. § 3.13(a) constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service except for death pension purposes, which are governed by different regulations.  38 C.F.R. § 3.13(b) (2013).  

As provided in 38 C.F.R. § 3.13(c), despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  

Of record is a VA Form 07-3101 received by VA in July 1976 that includes a determination that the appellant was not eligible for complete separation when discharged on June 17, 1973.  There is no determination by the service department as to whether he would have been eligible for discharge or release consistent with 38 C.F.R. § 3.13(c).  As service department verification is binding on VA as to service matters, it is appropriate for VA to seek verification from the relevant service department in this regard.  See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1993) overruled on other grounds by D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  On remand, the RO/AMC must contact the service department for a determination in that regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any medical and/or administrative documents relevant to the appellant's psychiatric condition and associate all obtained evidence and documents with the claims file.  If such evidence and or documents are not obtained, obtain a negative reply and associate such reply with the claims file.  

2.  Obtain all of the appellant's service personnel records and associate such records with the claims file.  

3.  Send the appellant a letter requesting that he complete the necessary authorizations so that VA can assist him in obtaining all records of treatment of the appellant by Dr. S.M. (the RO/AMC must use the full name of Dr. S.M. as listed in the May 2007 letter associated with the claims file).  Obtain all such records and associate the records with the claims file.  If such records are not obtained, obtain a negative reply and associate such reply with the claims file.  

4.  After completing the above development, ensure that the appellant is scheduled for a VA examination by an appropriate examiner.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner must accomplish the following:

(a)  Interview the appellant as to the events, circumstances, and his mental state at the time immediately preceding and during his period of AWOL from May 1975 to January 1976.  

(b)  Based on all evidence relating to the period immediately preceding May 1975 and to January 1976, provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant, due to disease

(i)  exhibited a more or less prolonged deviation from his normal method of behavior; or 

(ii)  had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided, or

(iii)  interfered with the peace of society.  

The examiner must limit his or her opinion to what the Board has asked as such is the definition of an insane person under VA regulation.  The examiner must provide a rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5.  Obtain a determination from the service department as to whether, at the time of the offense that led to the appellant's discharge, (i) he would have served in active military service for the period of time he was obligated to serve at the time of entry into service; (ii) he was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (iii) he would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Provide to the service department copies of all documents necessary for the service department to make the determination.  Associate the response from the service department with the claims file.  

6.  Then, readjudicate the issue that is the subject of this remand, if the issue is not resolved in a manner completely favorable to the appellant, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


